Dissenting Opinion by
Judge Blatt:
I must respectfully dissent. In my opinion, Section 13(a) of Article Y of the Pennsylvania Constitution unambiguously requires that' judicial offices in Pennsylvania be filled by persons who are elected and that such persons “be elected at the municipal election next preceding the commencement of their respective terms. ’ ’ Moreover, our Supreme Court clearly indicated in Berardocco v. Colden, — Pa. —, —, 366 A.2d 574, 577 (1976), that the purpose of all of the provisions of Section 13 of Article V is to insure that whenever possible judicial officers shall be elected by a complete electoral process. I believe that the holding of the majority here frustrates that purpose.
The appointive process prescribed in Section 13(b) of Article V is intended to fill a judicial vacancy only until the office can be filled by a popularly elected officer and that process is not intended to supersede the electoral process mandated in Section 13(a). It is applicable when a judicial vacancy occurs due to *603an unforeseen circumstance which cannot be calculated to occur on a date certain, which is not the case here, for all of the judicial officers involved in this case were originally elected. or retained after their sixtieth birthdays. And, under the mandatory retirement provisions of Section 16(b) of Article V and our holding in DiNubile v. Kent, 19 Pa. Commonwealth Ct. 438, 338 A.2d 722 (1975), aff’d 466 Pa. 572, 353 A.2d 839 (1976), and Firing v. Kephart, 18 Pa. Commonwealth Ct. 578, 336 A.2d 470 (1975), aff’d 466 Pa. 560, 353 A.2d 833 (1976), the terms to which these individuals were then elected or retained were consequently limited so as to expire on the dates of their seventieth birthdays, dates in every case which were certain and capable of simple calculation. In these and similar circumstances, I believe that the constitutional purpose can be served only by the commencement of the electoral process early enough to fill the' positions concerned at the municipal election closest to the anticipated date of retirement. In this case, therefore, the vacancies should be- filled at the November 8,1977 municipal election.